Citation Nr: 1114028	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-13 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The appellant served on active duty in the Air Force from May10, 1973 to June 20, 1973.  She also had service in the Navy Reserve from June 1979 to February 1983 and in the Army Reserve from February 1983 to April 1987.  Thereafter, she was transferred to the Individual Ready Reserve.

This case was before the Board of Veterans' Appeals (Board) in October 2009 and March 2010.  Each time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for a psychiatric disability, claimed as PTSD and depression.  Thereafter, the case was returned to the Board for further appellate action.

In December 2009, during the course of the appeal, the appellant had a video conference with the Veterans Law Judge, whose signature appears at the end of this decision.


FINDINGS OF FACT

1.  The appellant has PTSD as the result of military sexual trauma.

2.  Chronic, identifiable depression was first manifested many years after the appellant's separation from service, and the preponderance of the competent evidence of record is against a finding that it is in any way related thereto.



CONCLUSIONS OF LAW

1.  PTSD is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 101(22) and (23), 1110, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.6(a), (c) and (d), 3.102, 3.159, 3.303, 3.304(f) (2010).

2.  Depression is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 101(22) and (23), 1110, 1131, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.6(a), (c) and (d), 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appellant's appeal, the Board must determine whether VA has met its statutory duty to assist her in the development of the issues of entitlement to service connection for PTSD and depression.  38 U.S.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In September 2005, VA received the appellant's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the appellant of the information and evidence necessary to substantiate and complete her claims, including the evidence to be provided by her and notice of the evidence VA would attempt to obtain.  VA informed her of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the appellant, VA fulfilled its duty to assist her in obtaining identified and available evidence necessary to substantiate her claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the appellant adequately identifies to VA and authorizes VA to obtain.  38 U.S.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the appellant's responsibility to present and support her claim.  38 U.S.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the appellant's service treatment and personnel records; records reflecting the appellant's treatment at the Vet Center in October 2003; records reflecting the appellant's VA treatment from September 2004 through January 2008; statements, received in July 2007, from a former fellow service member and from a lifelong friend; a November 2008 report reflecting the appellant's  treatment by J. G., L.I.S.W.; and a December 2009 record reflecting the appellant's treatment by W. D. R., D.O.  

In June 2010, the appellant underwent an extremely thorough VA examination to determine the nature and etiology of any psychiatric disorder found to be present.  The VA examination report shows that the examiner conducted an exhaustive review of the appellant's medical history, interviewed and examined the appellant, documented her current medical conditions, reviewed pertinent medical research, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, the Board notes that the appellant had two hearings in conjunction with her appeal:  a November 2006 hearing at the RO before a VA Decision Review Officer and the November 2009 video conference with the undersigned Veterans Law Judge.  Transcripts of those hearings have been associated with the claims folder. 

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support either of her claims; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

During her February 1973 Air Force entrance examination, the appellant reported that her health was good.  She responded in the negative, when asked if she then had, or had ever had, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  Following the examination, she was found qualified for enlistment and she was assigned a numeric designation of 1 for each of the elements of her physical profile or PULHES.  (PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric.  A numeric designation of 1 indicates that an individual possesses a high level of medical fitness and, consequently is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992)).

In May 1973, the appellant was treated for muscle spasms in her neck and anxiety during the past year.  Valium was prescribed.

Throughout the course of her service in the Air Force, the appellant was counseled on many occasions regarding concerns for her young daughter, whom she had left in the care of her parents.  Early in June 1973, following an appointment with the Chaplain, the appellant was referred to the Mental Health Clinic.  She reportedly remained very upset about her daughter's difficulties adjusting to the situation and was determined to get out of the Air Force, so she could help her daughter.  The Mental Health Clinic found no basis for recommending a discharge at that time.  Several days later, she threatened to commit suicide and was referred back to the Mental Health Clinic.  
During followup counseling at the Mental Health Clinic, it was noted that the appellant was preoccupied with her daughter's adjustment difficulties back home.  She reportedly had no motivation or interest in remaining in the Air Force; and the examiner concluded that if the appellant were forced to do so, her condition would probably continue to deteriorate.  Therefore, the examiner recommended the appellant's administrative separation from the Air Force.  Shortly thereafter, the appellant was separated from the Air Force due to social and emotional inability to adjust to military life.

During her June 1973 service separation examination, the appellant reported that her health was good.  She responded in the negative, when asked if she then had, or had ever had, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  

The reports of the appellant's treatment records from the Navy Reserve, as well the reports of her June 1979 service entrance examination and her July 1982 reenlistment examination, are negative for any complaints or clinical findings or a psychiatric disorder.  During her June 1979 Navy Reserve entrance examination, the appellant reported that her health was good.  She responded in the negative, when asked if she then had, or had ever had, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  On examination, her psychiatric processes were found to be normal.  During her July 1982 reenlistment examination, her psychiatric processes were also found to be normal.

The appellant's Enlisted Performance Record from her time in the Navy Reserve show the following scores in the identified rated areas:  Professional Performance - 3.4 in June 1981, 3.6 in June 1982, and 3.8 in February 1983; Military Behavior - 3.6 in June 1981, 3.6 in June 1982, and 3.8 in February 1983;  Leadership and Supervisory Ability - 3.4 in June 1981, 3.4 in June 1982, and 3.8 in February 1983;  Military Appearance - 3.4 in June 1981, 3.6 in June 1982, and 3.8 in February 1983; and Adaptability - 3.6 in June 1981, 3.6 in June 1982, and 3.8 in February 1983.

On DD Form 368, Request for Discharge or Clearance from Reserve Component, dated in December 1982, it was reported that the appellant had 100 percent drill attendance.

The reports of the appellant's treatment records from the Army Reserve, as well the reports of her February 1983service entrance examination and her March 1988 quadrennial examination, are negative for any complaints or clinical findings or a psychiatric disorder.  During her February 1983 entrance examination and March 1988 quadrennial examination, the appellant reported that her health was good.  She responded in the negative, when asked if she then had, or had ever had, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  On examination, her psychiatric processes were found to be normal.  Following the examination, she was assigned a numeric designation of 1 for each of the elements in PULHES.  

The appellant's Enlistment Contract and Personal Qualification Record show that she enlisted in the Army Reserve as an E-3, effective in February 1983.  It also shows that she was promoted to E-4, effective in June 1983 and to E-5, effective in September 1985.  

In July 1983, the appellant received a Letter of Appreciation for her efforts during Active Duty for Training in April and May 1983.  

In May 1984, the appellant's performance was excellent during 7 hours of KP. 

In June 1984, the appellant was awarded continuing education units following her completion of a college level course.  

From July 1984 to October 1986, the appellant was recommended for the weight reduction program due to excess body fat or from being overweight from 1 to 6 pounds.  In November 1986, the appellant was reportedly 21 pounds overweight for her height.

An Enlisted Evaluation Report for the period from September 1985 to August 1986 revealed a subtotal of 46 out of 50 possible points for professional competence and 35 out of 35 points for professional standards.  It was noted that she needed training to improve her skills as a noncommissioned officer.  It was recommended that she be promoted with her peers.  

An Enlisted Evaluation Report for the period from September 1986 to August 1987 revealed a subtotal of 38 out of 50 possible points for professional competence and 35 out of 35 points for professional standards.  She had reportedly proven herself to be an asset to her unit.  It was recommended that she be promoted with her peers.  

In a Checklist for Unsatisfactory Participation, it was noted that from November 1986 to March 1987 and in an April 1987 Letter of Instruction, the appellant had over 9 absences from Multiple Unit Training Assemblies.

In April 1987, the appellant requested a transfer to the Individual Ready Reserve for many reasons, some for personal purposes.  She stated that she had encountered severe problems as a member of Headquarters Company, that she had been misled on many occasions, and that she had decided not to stick around for any more problems.  The unit Sergeant Major responded that the appellant should be allowed to transfer at the earliest opportunity.  He reported that efforts to alleviate the appellant's problems had been unavailing, and that during the previous several months, she had rarely been seen at drill.  It was noted that the appellant was not an asset to the unit and that someone had, always, had to do her work for her.  In June 1987, the appellant's request was granted retroactive to April 1987.  

Records dated from October 2003 through February 2007, show that the appellant was treated at the Vet Center for a history of depression and military sexual trauma, as well as anxiety, grief and loss, and sleep problems.  

From December 2005 through January 2008, the appellant was treated by VA on many occasions for psychiatric disability, diagnosed as PTSD, depression, and anxiety.  
In July 2007, a former fellow service member of the appellant reported that she had served with the appellant in an Army Reserve unit which was discriminatory toward females.  She stated that the servicemen, including the officers, used inappropriate language, received better assignments, had a lighter workload, and received quicker promotions than the women.  She also reported that she and the appellant had received unwanted sexual advances but was discouraged from taking any recourse.  

In July 2007, a lifelong friend of the appellant reported that following her separation from the service, the appellant was uncomfortable around men.

In November 2008, J. G., L.I.S.W., reported that she had been treating the appellant since at least March 2008 for major depressive disorder and PTSD.  J. G. stated that she was aware of two separated incidents of sexual abuse during the appellant's service.

In December 2009, W. D. R., D.O., treated the appellant for PTSD.

In June 2010, the appellant was examined by a VA psychologist to determine the nature and etiology of any psychiatric disorder found to be present.  Following an extensive examination and review of the appellant's records, the relevant diagnoses were PTSD due to military sexual trauma and recurrent major depressive disorder.  The examiner stated that the appellant's reports regarding incidents in the Army Reserve had been consistent and not significantly contradicted by available documentation.  The examiner cited the fact that the appellant had been written up for relatively trivial weight problems, as an example of her harassment in the Army Reserve.  The examiner opined that in light of the available documentation, and the plausibility of the appellant's general account of the culture in her Army Reserve unit, it was more likely than not that she was the victim of a sexual assault in service.  He further opined that such assault met the standard for PTSD trauma.  He also found that she met all of the criteria for a diagnosis of PTSD.  As to the appellant's major depressive disorder, the VA examiner found that it was related to health problems and loss, such as death in the family.  He opined that the depression was independent and arose after the manifestations of PTSD.  In addition, he opined that the bulk of the appellant's impairment was ascribable to her PTSD and associated military sexual trauma.

The Applicable Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Active military service includes active duty, any period of active duty for training ("ACDUTRA") during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training ("INACDUTRA") during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(22), (23); 38 C.F.R. § 3.6(a), (c), (d). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

Nevertheless, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the appellant engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the appellant's service, the appellant's lay testimony alone may establish the occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Id. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).

Verification of the associated stressor, does not require corroboration of every detail, including the appellant's actual personal participation.  Rather, the evidence may imply his personal exposure.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); see also, Pentecost v. Principi, 16 Vet. App. 124 (2002).  For a stressor to be sufficient for PTSD, the stressor must meet two requirements: 

(1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or a threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror.

Cohen, 10 Vet. App. at 141.  (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  Pentecost, 16 Vet. App. at 127.

The appellant does not contend, and the evidence does not show, that she engaged in combat.  Rather, she maintains that she has PTSD is primarily the result of military sexual trauma.  

In such cases, more particularized requirements are established to verify whether the alleged stressor actually occurred.  Manual M 21-1, Part III, paragraph 5.14c; see Patton v. West, 12 Vet. App. 272, 278-80 (1999).  Evidence from sources other than the appellant's service records may corroborate her account of the stressful incident.  38 C.F.R. § 3.304(f)(3).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

This does not mean that the evidence must actually prove that the incident occurred.  It means that the evidence must at least be in equipoise with respect to whether the incident actually occurred.  That is, there must be an approximate balance of positive and negative evidence regarding whether the claimed stressor actually occurred.  In such cases, all reasonable doubt is resolved in favor of the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Patton 12 Vet. App. at 280.  
The Board acknowledges that the appellant is competent to give testimony about what she experienced.  For example, she is competent to report incidents she perceived as examples of sexual trauma in service, as well as her emotions following such incidents.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a lay person, however, she is not qualified to render opinions which require medical expertise, such as the diagnosis of her symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the appellant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Analysis

PTSD

During her hearings on appeal, the appellant testified that during her service in the Army Reserve, she was assigned to a unit which she believed discriminated against women, particularly in terms of duty assignments, workload, promotions, and fitness.  In addition, she testified that during annual training, a high ranking officer in her unit had sexually assaulted her.  She stated that such experience caused her to request a transfer from her unit and derailed her hopes for a service career.  She also reported that she had experienced emotional turmoil as a result of that incident, as well as nightmares and intrusive thoughts.  Therefore, she maintained that service connection for PTSD was warranted.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  To that extent, the appeal will be granted.  

A review of the evidence, including the report of the June 2010 VA examination, is replete with diagnoses of PTSD.  The question, then, is whether there is evidence of a verifiable stressor.  

In this case, there is no evidence in the appellant's Army Reserve treatment records or Army Reserve personnel records showing that she was treated for a psychiatric disability of any kind or for the residuals of a sexual assault.  Similarly, there is no contemporaneous evidence from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; or clergy.  Moreover, the evidence shows that her work performance in the Army Reserve was generally satisfactory, particularly during the first part of her assignment.  She received a letter of appreciation and continued her education, and during her first two and a half years, she was promoted on two occasions.  

In November 1986, however, there was evidence of a deterioration in her level of fitness and work performance.  Although the appellant had been assigned to a weight reduction program on several occasions, her weight had exceeded Army standards by no more than 6 pounds.  In November 1986, however, she was found to be 21 pounds overweight, and she began to miss drill periods and meetings.  This is in stark contrast to her service in the Navy Reserve, where she had had a perfect attendance record.  Moreover, in April 1987, she requested a transfer out of her unit.  Her request highlighted her problems in the unit, including those of a personal nature.  

The more recent statement from a former fellow service member tends to support the appellant's allegations that she had been assigned to a unit which discriminated against women or at least created an uncomfortable work environment.  In this regard, she cited her own instances of unwanted sexual advances.  The statement from a lifelong friend also alludes to changes in the appellant following her service in the Army Reserve.  In particular, she cites the appellant's difficulties dealing with men.  In addition, the recent VA examiner that given the culture in the appellant's Army Reserve unit, it was more likely than not that the appellant had been the victim of a sexual assault.  

While no single piece of evidence is dispositive, the totality of the evidence suggests that the appellant has PTSD, as a result of military service trauma.  At the very least, there is an approximate balance of evidence both for and against the claim.  Under such circumstances, all reasonable doubt is resolved in favor of the appellant.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, service connection for PTSD is warranted, and to that extent, the appeal is allowed.


Depression

The appellant also contends that she has depression related to her inservice problems in the Army Reserve.  Therefore, she maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, that portion of the appeal will be denied.  

The appellant's service treatment records and personnel records are completely negative for any complaints or clinical findings of depression.  She complained of depression during treatment at the Vet Center in October 2003.  While the appellant continues to receive treatment for depression, there is no competent evidence that it is the result of any incident in service.  Indeed, more recent treatment records, such as that showing treatment at the VA Mental Health Center in March 2006, attributed her depression to the death of her mother in May 2005.  In this regard, the June 2010 VA examiner considered the possibility of a nexus between the appellant's depression and service, but found that it had occurred much later.  As noted above, he found that the appellant's problems were related to PTSD which occurred as the result of her military sexual trauma.  

Absent findings of depression in service or a nexus between the appellant's current depression and service, she does not meet the criteria for service connection.  Therefore, service connection is not warranted for depression, and, to that extent, the appeal is denied.  

In arriving at this decision, the Board has, again, considered the doctrine of reasonable doubt.  However, as noted above, hat doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  With respect to depression, the preponderance of the evidence is against the appellant's claim of service connection. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 

ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for depression is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


